Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of application of Republic of Korea KR10-2018-0036776 filed 03/29/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/28/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al., “hereinafter Wan” (U.S. Patent Publication: 20080090553) in view of Rosen et al., “hereinafter Rosen” (U.S. Patent Publication: 20150304256).

As per Claim Wan discloses a method performed by a computer apparatus for providing a multimedia message, the method comprising: 
(Wan, Para.33, the recipient device 120 may request the integrated video message 160 be sent, Para.18, The video messaging service receives a voice (audio) component, and obtains a video component such as an avatar or video clip from a preexisting upload or from the initiator device, computes a video format compatible with the intended recipient device, and generates an integrated video message renderable on the recipient device); 
determining a first context by analyzing first contextual information collected from each of the sender terminal and the receiver terminal (Wan, Para.09, the video messaging service identifies the initiator and recipient as 2G or 3G network conversant, and identifies the rendering capabilities of the recipient device, such as available memory and mailbox affiliation.  Depending on the capabilities of the recipient device, a .gif (Graphics Interchange Format) video rendering or a so-called 3GP rendering is provided to the recipient device, Para.20, The subsystem 140 includes an interface to the network 141, an application server 142 and a content manager 144.  The application server 142 identifies the type of network 130, 132 which the initiator 110 and recipient 120 devices are employing, and executes the logic for integrating a video source 150 and voice message 152 into an integrated video message 160 renderable on the recipient device 120.); 
determining a first type of data to be received from the sender terminal and a second type of data to be transmitted to the receiver terminal based on the determined first context, both the first type of data and the second type of data being based on original multimedia data included in the multimedia message (Won, Para.20, The application server 142 identifies the type of network 130, 132 which the initiator 110 and recipient 120 devices are employing, and executes the logic for integrating a video source 150 and voice message 152 into an integrated video message 160 renderable on the recipient device 120, Para.30, This animated GIF file will be embedded with the original voice message 152 (audio recording) in an MMS as the integrated video message 160);
 and processing the request for transmitting the multimedia message by receiving the determined first type of data from the sender terminal, and transmitting the determined second type of data to the receiver terminal (Wan, Para.18, Depending on the capabilities of the recipient device, a .gif video rendering or a so-called 3GP rendering is provided to the recipient device.  Animation is provided by manipulating avatars or video clips in a manner consistent with the buffering capabilities of the recipient device, Para.24, The content manager 144 generates an animated video portion corresponding to the voice message 152 based on an available video source and the rendering capabilities of the recipient 120…a video clip received from the initiator device 110 supplies the video component, however memory limitations of the initiator 110 and recipient 120 devices may limit the integration of a video clip. ). 
However Wan does not explicitly discloses a first context by analyzing first contextual information.
Rosen discloses a first context by analyzing first contextual information collected from each of the sender terminal and the receiver terminal (Rosen, Para.19, The message includes a parameter that indicates the originating messaging service type or the recipient messaging service type as a field or an indicator in the header portion or body portion of the message, Para.127, The messaging system is configured to recognize 112 template-based messages and the template unique identifier comprised in the message metadata, and to analyze 113 the content structure of the template.  The messaging system obtains 114 a delivery decision in a manner similar to detailed with reference to FIGS. 6-9 wherein delivery instructions include instructions related to template adaptation to displaying capabilities of destination device.  In accordance with delivery instructions, the system provides format transcoding 115 and template adapting 116 and facilitates the message delivery 117.  The template adapting includes converting the template type and/or template layout.  The layout of certain template depends on capabilities of destination device as, by way of non-limiting example, is illustrated in Table 2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wan with the teachings as in Rosen. The motivation for doing so would have been for providing capability of ubiquitous messaging between different types of communication devices via different communication protocols, adapting the sending/receiving message in accordance with capabilities of the destination communication device and the communication media and preserving user's messaging experience over a spectrum of communication devices (Rosen, Para.64, Para.22).



With respect to Claim 10, Claim 11, Claim 16 are substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 2, Wan in view of Rosen disclose the method of claim 1, wherein the collected first contextual information comprises at least two of a network state of the sender terminal, a network state of the receiver terminal, whether a receiver user is using the receiver terminal, accessibility of the receiver terminal, intensity of use immersion of the receiver user, or an original copy request received from the receiver terminal in response to an explicit input of the receiver user (Wan, Para.18, the video messaging service identifies the initiator and recipient as 2G or 3G network conversant, and upon an attempt by the recipient handset device to retrieve the message, identifies the rendering capabilities of the recipient device, such as available memory and mailbox affiliation… Depending on the capabilities of the recipient device, a .gif video rendering or a so-called 3GP rendering is provided to the recipient device.  Animation is provided by manipulating avatars or video clips in a manner consistent with the buffering capabilities of the recipient device.).  

With respect to Claim 12, Claim 17 are substantially similar to Claim 2 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 3, Wan in view of Rosen disclose the method of claim 1, wherein the first type of data includes one of the original multimedia data or a preview of the original multimedia data, the second type of data includes one of an event notification, the original multimedia data, or the preview of the original multimedia data, and the first type of data and the second type of data are different (Wan, Para.33, Depending on the rendering capabilities of the recipient device 120, the application server 142 delivers an appropriate renderable form of the integrated video message 160.  In the case of a 3G recipient, the 3GP encoded form is downloaded to 160 if the memory capabilities in a local buffer 124 of the recipient device are sufficient (typically about 100-300K).  Similarly with 2G devices, a .gif file of 100-300K is deliverable.  Alternatively, the management server 144 sends a streaming form 163 of the integrated message 160, or delivers a video message 164 to a video mailbox 126 associated with the recipient device 120 for later retrieval and rendering.). 

With respect to Claim 13, Claim 18 are substantially similar to Claim 3 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 4, Wan in view of Rosen disclose the method of claim 1, further comprising: determining a second context by analyzing second contextual information collected from each of the sender terminal and the receiver terminal after determining the first context; changing the first type of data to a third type of data or the second type of data to a fourth type of data in response to determining the second context is different from the first context; and performing at least one of receiving the third type of data from the sender terminal, or transmitting the fourth type of data to the receiver terminal (Wan, Para.08, The video messaging service receives a voice (audio) component, and identifies or accesses a video component, computes a video format compatible with the intended recipient device, and generates an integrated video message renderable on the recipient device, Para.18, Depending on the capabilities of the recipient device, a .gif video rendering or a so-called 3GP rendering is provided to the recipient device.  Animation is provided by manipulating avatars or video clips in a manner consistent with the buffering capabilities of the recipient device, Para.25, In the case of a 3G recipient, the integrated video message 160 may take the form of a 3GP message.  3GP is a simplified version of the MPEG-4 Part 14 (MP4) container format, designed to decrease storage and bandwidth requirements in order to accommodate mobile phones.  It stores video streams as MPEG-4 Part 2 or H.263 or MPEG-4 Part 10 (AVC/H.264), and audio streams as AMR-NB, AMR-WB, AMR-WB+ or AAC-LC.  A 3GP file is always big-endian, storing and transferring the most significant bytes first.  It also contains descriptions of image sizes and bitrate.  There are two different standards for this format: 3GPP (for GSM Based Phones, typically having filename extension .3gp), and 3GPP2 (for CDMA Based Phones, typically having filename extension .3g2). ). 
With respect to Claim 14, Claim 19 are substantially similar to Claim 4 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 5, Wan in view of Rosen disclose the method of claim 4, wherein the processing the request comprises: receiving the original multimedia data from the sender terminal as the first type of data (Wan, Para.30, This animated GIF file will be embedded with the original voice message 152 (audio recording) in an MMS as the integrated video message 160, Para.24, a video clip received from the initiator device 110 supplies the video component, Para.08, A user may deposit the video component as an video message); storing the original multimedia data (Wan, Para.34, The database 116 in the video SMS subsystem 140 stores predefined avatars for user selection as well as uploaded avatars and video clips for integration with the integrated video message, Para.29 the VSMS system to be combined with the chosen avatar (stored in the VSMS system) to give an animated GIF file in the avatar generation engine 148 ); generating a preview of the original multimedia data (Wan, Para.33, This animated GIF file will be embedded with the original audio recording in an MMS integrated video message 160.  The lip-sync activities are enabled by the use of SMIL which is also part of the MMS message.  The resultant MMS will be sent to the MMSC of the carrier's core network for delivery to the target recipient.); transmitting the generated preview to the receiver terminal as the second type of data (Wan, Para.19, a recipient may receive a text message used to alert the recipient that a multimedia message had been deposited into the mailbox for retrieval); and transmitting the stored original multimedia data to the receiver terminal as the fourth type of data in response to determining the second context is different from the first context based on receiving an original copy request from the receiver terminal corresponding to the transmitted preview (Wan, Para.33, The resultant MMS will be sent to the MMSC of the carrier's core network for delivery to the target recipient… The subsystem 140 integrates the video source 150 to the voice message 152 to generate an integrated multimedia message 160, as shown at step 202.  The content manager 144 in the subsystem 130 identifies the recipient device 120 associated with an intended user for receiving the multimedia message 160, such that the integrated multimedia message 160 correspond to capabilities of the recipient device 120 is sent, Para.18, Depending on the capabilities of the recipient device, a .gif video rendering or a so-called 3GP rendering is provided to the recipient device.  Animation is provided by manipulating avatars or video clips in a manner consistent with the buffering capabilities of the recipient device, Para.25, the integrated video message 160 may take the form of a 3GP message.  3GP is a simplified version of the MPEG-4 Part 14 (MP4) container format, designed to decrease storage and bandwidth requirements in order to accommodate mobile phones). 

As per Claim 6, Wan in view of Rosen disclose the method of claim 4, wherein the processing of the request comprises: receiving a preview of the original multimedia data as the first type of data from the sender terminal; transmitting the preview to the receiver terminal as the second type of data; receiving the original multimedia data from the sender terminal as the third type of data in response to determining the second context is different from the first context based on receiving an original copy request from the receiver terminal corresponding to the transmitted preview; and transmitting the received original multimedia data to the receiver terminal as the fourth type of data (Wan,Para.18, The video messaging service receives a voice (audio) component, and obtains a video component such as an avatar or video clip from a preexisting upload or from the initiator device, computes a video format compatible with the intended recipient device, and generates an integrated video message renderable on the recipient device.,  Para.25, the integrated video message 160 may take the form of a 3GP message.  3GP is a simplified version of the MPEG-4 Part 14 (MP4) container format, designed to decrease storage and bandwidth requirements in order to accommodate mobile phones.  It stores video streams as MPEG-4 Part 2 or H.263 or MPEG-4 Part 10 (AVC/H.264), and audio streams as AMR-NB, AMR-WB, AMR-WB+ or AAC-LC.  A 3GP file is always big-endian, storing and transferring the most significant bytes first.  It also contains descriptions of image sizes and bitrate.  There are two different standards for this format: 3GPP (for GSM Based Phones, typically having filename extension .3gp), and 3GPP2 (for CDMA Based Phones, typically having filename extension .3g2), Para.26, 2G recipients may receive a .gif file.  The Graphics Interchange Format (.gif) is an 8-bit-per-pixel bitmap image format, Para.29, the initiator device 110 will record the voice message 152 in the VSMS system to be combined with the chosen avatar (stored in the VSMS system) to give an animated GIF file in the avatar generation engine 148 ).

As per Claim 7, Wan in view of Rosen disclose the method of claim 4, wherein the processing of the request comprises: transmitting an event notification to the receiver terminal as the second type of data, the event notification corresponding to the multimedia message; determining the second context is different from the first context based on determining that the event notification has been displayed through a message application installed on the receiver terminal; receiving one of a preview of the original multimedia data or the original multimedia data as the third type of data from the sender terminal in response to determining the second context is different from the first context; and transmitting one of the preview or the original multimedia data to the receiver terminal as the fourth type of data in response to determining the second context is different from the first context (Wan,Para.18, The video messaging service receives a voice (audio) component, and obtains a video component such as an avatar or video clip from a preexisting upload or from the initiator device, computes a video format compatible with the intended recipient device, and generates an integrated video message renderable on the recipient device.,  Para.25, the integrated video message 160 may take the form of a 3GP message.  3GP is a simplified version of the MPEG-4 Part 14 (MP4) container format, designed to decrease storage and bandwidth requirements in order to accommodate mobile phones.  It stores video streams as MPEG-4 Part 2 or H.263 or MPEG-4 Part 10 (AVC/H.264), and audio streams as AMR-NB, AMR-WB, AMR-WB+ or AAC-LC.  A 3GP file is always big-endian, storing and transferring the most significant bytes first.  It also contains descriptions of image sizes and bitrate.  There are two different standards for this format: 3GPP (for GSM Based Phones, typically having filename extension .3gp), and 3GPP2 (for CDMA Based Phones, typically having filename extension .3g2), Para.26, 2G recipients may receive a .gif file.  The Graphics Interchange Format (.gif) is an 8-bit-per-pixel bitmap image format, Para.29, the initiator device 110 will record the voice message 152 in the VSMS system to be combined with the chosen avatar (stored in the VSMS system) to give an animated GIF file in the avatar generation engine 148 ).


As per Claim 8, Wan in view of Rosen disclose the method of claim 7, further comprising: determining a third context by analyzing third contextual information collected from each of the sender terminal and the receiver terminal after determining the second context; determining the third context is different from the second context based on determining an original copy request from the receiver terminal corresponding to the transmitted preview has been received from the receiver terminal; changing the third type of data to a fifth type of data or the fourth type of data to a sixth type of data in response to determining the third context is different from the second context, the third type of data being the preview, the fourth type of data being the preview; receiving the original multimedia data from the sender terminal as the fifth type of data in response to determining the third context is different from the second context; and transmitting the received original multimedia data to the receiver terminal as the sixth type of data (Wan,Para.18, The video messaging service receives a voice (audio) component, and obtains a video component such as an avatar or video clip from a preexisting upload or from the initiator device, computes a video format compatible with the intended recipient device, and generates an integrated video message renderable on the recipient device.,  Para.25, the integrated video message 160 may take the form of a 3GP message.  3GP is a simplified version of the MPEG-4 Part 14 (MP4) container format, designed to decrease storage and bandwidth requirements in order to accommodate mobile phones.  It stores video streams as MPEG-4 Part 2 or H.263 or MPEG-4 Part 10 (AVC/H.264), and audio streams as AMR-NB, AMR-WB, AMR-WB+ or AAC-LC.  A 3GP file is always big-endian, storing and transferring the most significant bytes first.  It also contains descriptions of image sizes and bitrate.  There are two different standards for this format: 3GPP (for GSM Based Phones, typically having filename extension .3gp), and 3GPP2 (for CDMA Based Phones, typically having filename extension .3g2), Para.26, 2G recipients may receive a .gif file.  The Graphics Interchange Format (.gif) is an 8-bit-per-pixel bitmap image format, Para.29, the initiator device 110 will record the voice message 152 in the VSMS system to be combined with the chosen avatar (stored in the VSMS system) to give an animated GIF file in the avatar generation engine 148 ).


Claim 9 and Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over over Wan et al., “hereinafter Wan” (U.S. Patent Publication: 20080090553) in view of Rosen et al., “hereinafter Rosen” (U.S. Patent Publication: 20150304256) and further in view of Brown et al. “hereinafter Brown” (U.S. Patent Publication: 20190268289).


As per Claim 9, Wan in view of Rosen disclose the method of claim 1, further comprising: 
However Wan and Rosen does not disclose transmission history data and transmitting an identifier of the second type of data or an identifier of a message previously used to transmit the second type of data to the receiver terminal in response to determining the second type of data has previously been transmitted to the receiver terminal.
Brown discloses determining whether the second type of data has previously been transmitted to the receiver terminal based on transmission history data; and transmitting an identifier of the second type of data or an identifier of a message previously used to transmit the second type of data to the receiver terminal in response to determining the second type of data has previously been transmitted to the receiver terminal, wherein the transmitted identifier of the second type of data or the transmitted identifier of the message enables the receiver terminal to identify data previously transmitted to and stored in the receiver terminal (Brown, Para.07, The identification of the keywords and a message transmission history of the first user is used to enable selection of a message of a first entity.  The selected message of the first entity is caused to be displayed by the communication application within a message framework that frames the first user messaging service message, Para.35, transmit the actual selected message/content item to the communication application hosted on the user device, may transmit a link (e.g., a Uniform Resource Locator) to the communication application, and/or may transmit an identifier associated with an item of content previously stored on the user device, Para.82, the communication application on the message initiation device may enable a user to compose an MMS message (e.g., comprising a video item or a banner item), which is transmitted as an SMS message (e.g., where a link to the video/banner rather than the video/banner itself is include in the SMS message), which may be converted back to an MMS by the message receiving device by the user clicking on or otherwise selecting the link to thereby retrieve the video item). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wan and Rosen with the teachings as in Brown. The motivation for doing so would have been for relating to a real-time messaging platform and method configured to enable at least two users to conduct an instant messaging session (including one or more messages), while enabling a third party to provide messaging content for the messaging session without requiring either of the two users to add the third party to the messaging session.  Thus, a third party message may be automatically added to a message being sent from a first user to second user.  The third party may be inhibited from accessing the identifies or phone numbers of the two users. (Brown, Para.05).

With respect to Claim 15 is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449